DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a copy of the WIPO publication of PCT/JP2017/001286 filed January 16, 2017.
AFCP 2.0
	This is in response to the After Final Consideration Pilot	(AFCP 2.0) request filed on May 16, 2022. The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The results of the updated search and/or complete additional consideration are: 
All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.
Claim Status
Claims Filing Date
May 16, 2022
Amended
1
Cancelled
2, 7, 8, 10, 13, 17
Allowed
1, 3-6, 9, 11, 12, 14-16


Withdrawn Claim Objections
The following duplicate claim objections are withdrawn due to cancellation:
Claim 7 being a substantial duplicate of claim 3. 
Claim 8 being a substantial duplicate of claim 4. 
Claim 10 being a substantial duplicate of claim 5. 
Claim 13 being a substantial duplicate of claim 6. 
Claim 17 being a substantial duplicate of claim 6. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to claim amendment:
Claim 1 line 22 (i.e. the last line) “the intermediate layer has a thickness of 10 um or more”. 
Allowable Subject Matter
Claims 1, 3-6, 9, 11, 12, 14, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a coated steel product with an intermediate layer with a thickness of 10 to 500 um interposed between the steel product and the coating layer, wherein the intermediate layer has a sea-island structure constituted by a sea portion composed of an Al-Fe alloy phase, and island portions including a Zn-Mg-Al alloy phase having a Mg content of 8% by mass or more, and wherein the sea portion composed of the Al-Fe alloy phase has an area fraction of from 55 to 90% in combination with the claimed coating layer composition comprising 8 to 50% Mg, 2.5 to 70.0% Al, 0.30 to 5.00% Ca, other alloying elements, Formula A, and Formula B, and balance Zn as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735